CADOGAN OPPORTUNISTIC ALTERNATIVES FUND, LLC Semi-Annual Report September 30, 2010 Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments September 30, 2010 (Unaudited) Cost Fair Value (in US Dollars) Frequency Of Redemptions INVESTMENTS IN NON U.S. INVESTMENT COMPANIES — 30.50%(a) Fixed Income Arbitrage — 4.36%(a) GS Gamma Investments, Ltd. — Class A (Cayman Islands)(b) $ Quarterly Global Macro — Discretionary — 7.14%(a) Graham Global Investment Fund Ltd. (B.V.I.) Monthly Long Short Equity — General — 9.42%(a) Pelham Long/Short Fund Ltd. — Class A (Isle of Man)(c) Monthly Sprott Offshore Fund, Ltd. (Cayman Islands)(d) Monthly Zebedee Focus Fund Limited (Cayman Islands) Monthly Long Short Equity — Sector — 9.58%(a) Camber Capital Offshore Fund, Ltd. — Class A Unrestricted (Cayman Islands)(e) Monthly Cavalry Market Neutral Offshore, Ltd. (Cayman Islands)(f) Quarterly TOTAL INVESTMENTS IN NON U.S. INVESTMENT COMPANIES (Cost $19,502,078) INVESTMENTS IN U.S. INVESTMENT COMPANIES — 62.69%(a) Dedicated Short Bias — Short Equity — 2.29%(a) AdvantHedge Fund, L.P. Monthly Dialectic Antithesis Partners, LP(g) Quarterly Event Driven — Distressed — 13.17%(a) Contrarian Capital Fund I, L.P. Annually Mast Credit Opportunities I, L.P. Quarterly MatlinPatterson Distressed Opportunities Fund, L.P. Semi-Annually Stone Lion Fund L.P.(h) Quarterly Long Short Equity — General — 25.40%(a) Absolute Partners Fund, LLC Monthly Ellington Equity Investment Partners, L.P. Monthly Lafitte Fund I (QP) LP Quarterly Oak Street Capital Fund, L.P.(i) Quarterly Soundpost Capital, LP Quarterly Steelhead Navigator Fund, L.P. Quarterly Tetra Capital Partners L.P. Monthly The accompanying Notes to Financial Statements are an integral part of these statements. Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments September 30, 2010 (Unaudited) — (continued) Cost Fair Value (in US Dollars) Frequency Of Redemptions Long Short Equity — Sector — 21.83%(a) Aria Select Consumer Fund LP $ Monthly Coeus Capital LP Quarterly CRM Windridge Partners, L.P.(j) Monthly Shannon River Partners II LP — Class A(k) Quarterly Sio Partners, LP Quarterly TOTAL INVESTMENTS IN U.S. INVESTMENT COMPANIES (Cost $42,392,296) Shares or Principal Amount SHORT TERM INVESTMENT — 9.81%(a) State Street Institutional Treasury Money Market Fund — Class I, 0.03%(l) TOTAL SHORT TERM INVESTMENTS (Cost $6,869,254) TOTAL INVESTMENTS (Cost $68,763,628) — 103.00%(a) Liabilities in Excess of Other Assets — (3.00)%(a) ) TOTAL NET ASSETS — 100.00%(a) $ (a) Percentages are stated as a percent of net assets. (b) Total fair value of $3,050,150 is subject to 12-month lockup period by GS Gamma Investments, Ltd. — Class A. $2,099,895 and $950,255 of redemptions is subject to 12-month lockup period by GS Gamma Investments, Ltd. — Class A, which expires in May, 2011 and September 2011, respectively. (c) Fair value of $1,273,686 of the redemption is subject to 12-month lockup period by Pelham Long/Short Fund Ltd. — Class A which expires in September, 2011. (d) Total fair value of $2,428,180 is subject to 12-month lockup period by Sprott Offshore Fund, Ltd. $1,819,915 and $608,265 of redemptions is subject to 12-month lockup period by GS Gamma Investments, Ltd. — Class A, which expires in June, 2011 and July 2011, respectively. (e) Total fair value of $3,590,523 is subject to 12-month lockup period by Camber Capital Offshore Fund, Ltd. — Class A. $2,926,320, $294,338, and $369,865 of redemptions is subject to 12-month lockup period by Camber Capital Offshore Fund, Ltd. — Class A, which expires in June, 2011, July, 2011, and September, 2011, respectively. (f) Fair value of $3,120,517 of the redemption is subject to 12-month lockup period by Cavalry Market Neutral Offshore, Ltd., which expires in July, 2011. (g) Total fair value of $642,005 is subject to 12-month lockup period by Dialectic Antithesis Partners, L.P. $345,695 and $296,310 of redemptions is subject to 12-month lockup period by Dialectic Antithesis Partners, LP, which expires in January, 2011 and February 2011, respectively. The accompanying Notes to Financial Statements are an integral part of these statements. Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments September 30, 2010 (Unaudited) — (continued) (h) Total fair value of $2,792,697 is subject to 12-month lockup period by Stone Lion Fund L.P. $2,199,000 and $593,697 of redemptions is subject to 12-month lockup period by Stone Lion Fund L.P., which expires in December, 2010 and July 2011, respectively. (i) Fair value of $289,135 of the redemption is subject to 12-month lockup period by Oak Street Capital Fund, L.P., which expires in July, 2011. (j)Fair value of $686,490 of the redemption is subject to 12-month lockup period by CRM Windridge Partners, L.P., which expires in July, 2011. (k)Fair value of $608,418 of the redemption is subject to 12-month lockup period by Shannon River Partners II LP — Class A, which expires in July, 2011. (l)Rate indicated is the current yield as of September 30, 2010. (j) Fair value of $686,490 of the redemption is subject to 12-month lockup period by CRM Windridge Partners, L.P., which expires in July, 2011. (k) Fair value of $608,418 of the redemption is subject to 12-month lockup period by Shannon River Partners II LP — Class A, which expires in July, 2011. (l) Rate indicated is the current yield as of September 30, 2010. Investments in investment companies are generally non-income producing. The accompanying Notes to Financial Statements are an integral part of these statements. Cadogan Opportunistic Alternatives Fund, LLC Statement of Assets & Liabilities September 30, 2010 (Unaudited) (in US Dollars) Assets Investments, at fair value (cost $68,763,628) $ Investment paid in advance Interest receivable Receivable for investments sold Total Assets Liabilities Investment advisory fee payable Redemptions payable Advanced capital subscriptions Administration fee payable Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Paid in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Net Assets $ Net Asset Value, 774,833 shares outstanding $ The accompanying Notes to Financial Statements are an integral part of these statements. Cadogan Opportunistic Alternatives Fund, LLC Statement of Operations For the six months ended September 30, 2010 (Unaudited) (in US Dollars) Investment Income Interest income $ Other income Total Investment Income Expenses Investment advisory fees (Note 4) Legal fees Audit and tax return Administration fees Directors’ fees Portfolio accounting and transfer agent fees Custody fees Printing and postage Registration fees Commitment fee on line of credit Miscellaneous Total Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments in Portfolio Funds Net realized gain on sale of investments Net change in unrealized depreciation on investments ) Net Gain from Investments in Portfolio Funds Net Decrease in Net Assets Resulting from Operations $ ) The accompanying Notes to Financial Statements are an integral part of these statements. Cadogan Opportunistic Alternatives Fund, LLC Statement of Changes in Net Assets Six Months Ended September 30, 2010 (Unaudited) (in US Dollars) Year ended March 31, 2010 (in US Dollars) Change in Net Assets Resulting from Operations: $ ) $ ) Net investment loss Net realized gain (loss) on sale of investments ) Net change in unrealized appreciation (depreciation) on investments ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Change in Net Assets Resulting from Capital Transactions Process from shares sold Payments for shares redeemed ) ) Net Increase in Net Assets Resulting from Capital Transactions Net Increase in Net Assets $ $ Net Assets, Beginning of Period $ $ Net Assets, End of Period (774,833 and 688,990 shares outstanding, respectively) $ $ Accumulated Net Investment Loss $ ) $ ) The accompanying Notes to Financial Statements are an integral part of these statements. Cadogan Opportunistic Alternatives Fund, LLC Statement of Cash Flows For the six months ended September 30, 2010 (Unaudited) (in US Dollars) Cash Flows from Operating Activities Investment income received $ Purchases of investment companies and limited partnerships ) Sales of investment companies and limited partnerships Sales of short term investments, net Investments paid in advance ) Expenses paid ) Net Cash Used in Operating Activities ) Cash Flows from Financing Activities Proceeds from subscriptions Distributions for redemptions ) Proceeds from advance subscriptions Net Cash Used in Financing Activities Net Decrease in Cash ) Cash — Beginning of Period Cash — End of Period $ — Reconciliation of Net Increase in Net Assets Resulting from Operations to Net Cash Used in Operating Activities Net decrease in net assets resulting from operations $ ) Net advance subscriptions to investments ) Net realized loss on investments ) Net change in unrealized appreciation on investments Net increase in investment advisory and management fees payable Net decrease in accrued expenses and other liabilities ) Net increase in interest receivable ) Purchases of investment companies and limited partnerships ) Sales of investment companies and limited partnerships Sales of short term investments, net Net Cash Used in Operating Activities $ ) Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of redemptions payable of $2,751,092 The accompanying Notes to Financial Statements are an integral part of these statements. Cadogan Opportunistic Alternatives Fund, LLC Financial Highlights Six Month Ended September 30, 2010 (Unaudited) (in US Dollars) Year ended March 31, 2010 (in US Dollars) Year ended March 31, 2009 (in US Dollars) Period from August 1, 2007(1) through March 31, 2008 (in US Dollars) Per Share Operating Performance Beginning net asset value $ Income (Loss) From Investment Operations Net investment loss(2) Net gain(loss) from investments in Portfolio Fund ) ) Total Income (Loss) from Investment Operations ) ) ) Dividends Paid to Shareholders Distributions from net realized gains — — ) ) Total Distributions — — ) ) Ending net asset value $ Total return )% % )% )%(3) Supplemental Data and Ratios Net assets, end of period $ Ratio of expenses to weighted average net assets (5) % % % %(4) Ratio of net investment loss to Weighted average net Assets(5) )% )% )% )%(4) Portfolio turnover rate % % % %(3) (1)Commencement of operations. (2)Calculated using average shares outstanding method. (3) Not annualized. Annualized. (5) Ratios do not reflect the Fund’s proportionate share of the income and expenses of the Portfolio Funds. The accompanying Notes to Financial Statements are an integral part of these statements. Cadogan Opportunistic Alternatives Fund, LLC Notes to Financial Statements September 30, 2010 (Unaudited) (expressed in US Dollars) 1. Organization Cadogan Opportunistic Alternatives Fund, LLC (the “Company” and/or “Fund”) is a limited liability company organized under the laws of the state of Delaware. The Company is registered under the Investment Company Act of 1940, as amended, as a closed-end, non-diversified management investment company. The investment objective of the Company is to achieve capital appreciation with moderate volatility principally through a balanced portfolio of interests in alternative investment vehicles and separately managed accounts (“Portfolio Funds”). The Company commenced operations on August 1, 2007. The Company was formed to principally invest in Portfolio Funds which invest, reinvest and trade in securities and other financial instruments. The Company is managed by Cadogan Management, LLC (the “Adviser”). The Adviser is a registered investment adviser with the Securities and Exchange Commission. 2. Significant Accounting Policies The Company prepares its financial statements in accordance with accounting principles generally accepted in The United States of America. Following are the significant accounting policies adopted by the Company: A. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in The United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. B. Investments in Portfolio Funds In accordance with the terms of the Company’s Prospectus, the investments in the Portfolio Funds are valued at their fair value. The net asset value represents the amount the Company would have received at September 30, 2010, if it had liquidated its investments in the Portfolio Funds. The Company has the ability to liquidate its investments periodically, ranging from monthly to annually, depending on the provisions of the respective Portfolio Fund agreements. Generally, the General Partners and/or Investment Managers of the Portfolio Funds can suspend redemptions. Certain Portfolio Funds incur annual management fees ranging from 1% to 2% of a Portfolio Fund’s net assets. The Portfolio Funds also receive performance allocations of up to 20% of their net profits as defined by the respective Portfolio Fund agreements. The Portfolio Funds in which the Company has investments utilize a variety of financial instruments in their trading strategies including equity and debt securities, options, futures, and swap contracts. Several of these financial instruments contain varying degrees of off-balance sheet risk, whereby changes in fair value of the securities underlying the financial instruments may be in excess of the amounts recorded on each of the Portfolio Fund’s balance sheets. In addition, the Portfolio Funds may sell securities short whereby a liability is created to repurchase the security at prevailing prices. Such Portfolio Funds’ ultimate obligations to satisfy the sale of securities sold short may exceed the amount recognized on their balance sheets. However, due to the nature of the Company’s interest in the Portfolio Funds, such risks are limited to the Company’s invested amount in each investee. Of the Portfolio Funds listed on the condensed schedule of investments, six were acquired during the year and ten remained subject to lock-up periods expiring in three to twelve months from September 30, 2010. The fair value of investments subject to lock-up amounted to $18,481,801. C. Investment Valuation The Company primarily invests in private Portfolio Funds that are not listed on a securities exchange. Prior to investing in any Portfolio Fund, the Adviser will conduct a due diligence review of the valuation methodology utilized by the Portfolio Fund. Although procedures approved by the Board of Directors (the “Board”) provide that the Adviser will review the valuations provided by the Portfolio Funds’ managers, neither the Adviser nor the Board will be able to confirm independently the complete accuracy of valuations provided by the Portfolio Funds’ managers (which are unaudited as of September 30, 2010). The Company’s valuation procedures require the Adviser to consider all relevant information available at the time the Company values its portfolio. The Adviser and/or the Board will consider such information, and may conclude in certain circumstances that the information provided by a Portfolio Fund manager does not represent the fair value of the Company’s interests in that Portfolio Fund. Although redemptions of interests in Portfolio Funds are subject to advance notice requirements, Portfolio Funds typically will make available net asset value information to holders representing the price at which, even in the absence of redemption activity, a Portfolio Fund would have effected a redemption if any such requests had been timely made or if, in accordance with the terms of the Portfolio Fund’s governing documents, it would be necessary to effect a mandatory redemption. Following procedures adopted by the Board, in the absence of specific transaction activity in interests in a particular Portfolio Fund, the Company would consider whether it was appropriate, in light of all relevant circumstances, to value such a position at its net asset value as reported at the time of valuation, or whether to adjust such value to reflect a premium or discount to net asset value. For example, when a Portfolio Fund imposes extraordinary restrictions on redemptions, or when there have been no recent transactions in Portfolio Fund interests, the Company may determine that it is appropriate to apply such a discount. Any such decision would be made in good faith, and subject to the review and supervision of the Board. The Adviser assesses the accuracy of each Portfolio Fund’s reported monthly net asset value using various means. These may include comparing a reported valuation with one or more strategy-specific benchmarks that the Adviser believes correlate with the strategy of the Portfolio Fund; discussing the performance of the Portfolio Fund with the manager’s personnel; or reviewing and analyzing the Portfolio Fund’s audited financial statements. The valuations reported by the Portfolio Funds’ managers, upon which the Company calculates its month-end net asset value and net asset value per share may be subject to later adjustment, based on information reasonably available at that time. For example, fiscal year-end net asset value calculations of the Portfolio Funds are audited by those Portfolio Funds’ independent public accountants, during their respective fiscal year end, and may be revised as a result of such audits. Other adjustments may occur from time to time. To the extent these adjustments materially impact the Company’s net asset value, management will appropriately adjust participants’ transactions to ensure they are not materially harmed. The procedures approved by the Board provide that, where deemed appropriate by the Adviser and consistent with the 1940 Act, investments in Portfolio Funds may be valued at cost. Cost would be used only when cost is determined to best approximate the fair value of the particular security under consideration. For example, cost may not be appropriate when the Company is aware of sales of similar securities to third parties at materially different prices or in other circumstances where cost may not approximate fair value (which could include situations where there are no sales to third parties). In such a situation, the Company’s investment will be revalued in a manner that the Adviser, in accordance with procedures approved by the Board, determines in good faith best reflects approximate fair value. The Board will be responsible for ensuring that the valuation policies utilized by the Adviser are fair and consistent with applicable regulatory guidelines. D. Security Transactions and Investment Income Security transactions (including investments in Portfolio Funds) are accounted for on the date the securities are purchased or sold (trade date). Realized gains and losses are reported on a first-in, first-out cost basis. Interest income is recognized on the accrual basis. Distributions are recorded on the ex-dividend date. Distributions received from the Company’s investments in Portfolio Funds generally are comprised of ordinary income, capital gains and return of capital. The Company records investment income and return of capital based on estimates made at the time such distributions are received which are typically based on historical information available from each Portfolio Fund. These estimates may subsequently be revised based on information received from the Portfolio Funds after their tax reporting periods are concluded, as the actual character of these distributions is sometimes not known until after the fiscal year-end of the Company. Unrealized appreciation or depreciation on investments includes net investment income, expenses, and gains and losses (realized and unrealized) in Portfolio Funds. E. Cash and Cash Equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less from the date of purchase. F. Fair Value The fair values of the Company’s assets and liabilities which qualify as financial instruments under the Accounting Standards Codification 825, Financial Instruments, approximate the carrying amounts presented in the statement of assets and liabilities. G. Dividends to Shareholders Dividends to shareholders are recorded on the ex-dividend date. The character of dividends to shareholders made during the year may differ from their ultimate characterization for federal income tax purposes. The Company will distribute substantially all of its net investment income and all of its capital gains to shareholders at least annually. The character of distributions made during the year from net investment income or net realized gains might differ from the characterization for federal income tax purposes due to differences in the recognition of income and expense items for financial statement and tax purposes. When appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. The reclassifications have no effect on net assets or net asset value per share. The Company did not pay any distributions to shareholders during the six months ended September 30, 2010 or the year ended March 31, 2010. H. Reclassification of Capital Accounts Additionally, U.S. generally accepted accounting principles require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. For the year ended March 31, 2010, the following table shows the reclassifications made: Paid in Capital Accumulated Net Investment Loss Accumulated Net Realized Loss on Investments Sold $(374,688) $918,548 $(543,860) I. Expenses The Company is charged for those expenses that are directly attributable to it, such as, but not limited to, advisory and custody fees. All generaland administrative expenses are recognized on an accrual basis of accounting. See Note 4 for management, performance, administration and custodian fees. J. Income Taxes The Fund is treated as a separate taxable entity for Federal income tax purposes. The Fund’s policy is to comply with the provisions of the Internal Revenue Code of 1986, as amended, applicable to regulated investment companies and to distribute to shareholders all of its distributable net investment income and net realized gain on investments. Accordingly, no provision for Federal income or excise tax is necessary. The Fund has adopted financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return. The Fund has reviewed all open tax years and major jurisdictions and concluded that there is no impact on the Fund’s net assets and no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on a tax return. As of September 30, 2010, open Federal tax years include the tax years ended March 31, 2008, 2009, and 2010. The differences between book-basis and tax-basis unrealized appreciation (depreciation) are primarily due to the tax treatment of partnerships. The following information is provided on a tax basis as of March 31, 2010: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Undistributed ordinary income $
